 1   DAVID W. DRATMAN
     Attorney at Law
 2   State Bar No. 78764
     1007 7th Street, Suite 305
 3   Sacramento, California 95814
     Telephone: (916) 443-2000
 4   Facsimile: (916) 443-0989
     Email: dwdratman@aol.com
 5
     Attorney for Defendant
 6   FRANK ROBERT WINSLOW
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                          2:18-CR-00151 MCE
11
                    Plaintiff,                          STIPULATION AND ORDER
12                                                      RESETTING SENTENCING
             vs.                                        SCHEDULE
13
     FRANK ROBERT WINSLOW,
14
                    Defendant.
15
16
             IT IS HEREBY STIPULATED BETWEEN the parties with the concurrence of the
17
      Probation Department that the Judgment and Sentencing scheduled for April 4, 2019 at
18
      10:00 a.m. be continued to April 25, 2019 at 10:00 a.m.; and, that the following sentencing
19
      schedule be adopted:
20
             Judgment and Sentencing Date:                                        April 25, 2019
21
             Reply, or Statement of Non-Opposition:                                April 18, 2019
22
23           Motion for Correction of the Presentence Report shall be filed
             with the Court and served on the Probation Officer and opposing
24           counsel no later than:                                               April 4, 2019

25          The Presentence Report shall be filed with the Court and disclosed
            to counsel no later than:                                             March 28, 2019
26
27          Counsel's written objections to the Presentence Report shall be
            delivered to the Probation Officer and opposing counsel no later
28          than:                                                                March 21, 2019

                     STIPULATION AND ORDER RESETTING SENTENCING SCHEDULE
                                                    1
 1          The proposed Presentence Report shall be disclosed to counsel
            no later than:                                                   Disclosed
 2
 3
 4   DATED: MARCH 7, 2019                          /s/ David W. Dratman
                                                   DAVID W. DRATMAN
 5                                                 Attorney for Defendant
                                                   FRANK ROBERT WINSLOW
 6
 7
     DATED: MARCH 7, 2019                          MCGREGOR W. SCOTT
 8                                                 United States Attorney
 9
                                               By: /s/ Roger Yang*
10                                                 ROGER YANG
                                                   Assistant U.S. Attorney
11                                                 *Signed with permission
12                                            ORDER
13         IT IS SO ORDERED.
14
     Dated: March 13, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                    STIPULATION AND ORDER RESETTING SENTENCING SCHEDULE
                                                  2
